Case 2:19-cv-01481-CCW Document 44-10 Filed 03/02/21 Page 1 of 4




                                                           SHAFFER000001
Case 2:19-cv-01481-CCW Document 44-10 Filed 03/02/21 Page 2 of 4




                                                           SHAFFER000002
Case 2:19-cv-01481-CCW Document 44-10 Filed 03/02/21 Page 3 of 4




                                                           SHAFFER000003
Case 2:19-cv-01481-CCW Document 44-10 Filed 03/02/21 Page 4 of 4




                                                           SHAFFER000004
